Ethridge, J.
(dissenting). I cannot concur in the decision of the majority in this case. The check upon which the suit was brought was given to W. B. Burns as a compromise for the cutting of timber standing on sixteenth section lands, of which the payee was lessee. This check *462was indorsed to Myer, without recourse. The plea alleges that the defendant, Lewis, had cut certain timber on sixteenth section lands on which the county was the owner of the timber, and the title to the timber was vested in the county, and the county was the only party entitled to recover therefor, and that there was sufficient timber left for the use of the plantation or for estovers. The majority opinion undertakes to justify the decision upon the theory that Burns was lessee, and that he had the right to recover the full damage under the authority of Baggett v. McCormack, 73 Miss. 552, 19 So. 89, 55 Am. St. Rep. 554. In that case the court held that a borrower of a horse had a right to recover for the conversion of the horse by a wrongdoer by whose negligence the animal was lost or destroyed. The court used this language :
"Either the lender or borrower may bring suit in cases of this character, but. a recovery by one of them may be pleaded in bar of any suit by the other for a like recovery; the bailee’s suit for the naked value only of the property, and a recovery therein, being in trust for the real owner. ’ ’
The doctrine of that ease is that the borrower was a trustee for the owner, and that, as trustee, he had a right to institute suit for the owner and recover for the benefit of the owner. That does not authorize the trustee to compromise the beneficiary’s rights without the consent or knowledge of the beneficiary. The trustee in that case had power to bring suit and recover the full value, not for himself, but for the owner. In this case Burns not only compromised the county’s right without the consent of the county* and thus deprived the school children of the township of their rights, without the consent of their representative, but he assigns the check accepted in settlement without recourse on him, thus showing on the face of the check circumstances of suspicion. There is no allegation or proof of any knowledge on the part of the county to this assignment, nor is there any proof or any allegation that the suit was instituted for the benefit of *463the county. There is a distinction, in my judg-ment, between the right of a bailor intrusted with the possession and control of property and the right of a lessee or tenant to bring an action for the recovery of timber taken from the preanises to which he had no right, and the title to which was in another party. In my opinion, this court has committed itself to doctrines contrary to the majority opinion in former decisions of the court. In Warren County v. Gans, 80 Miss. 76, 31 So. 539, this court held that where timber was wrongfully cut from sixteenth section, the county’s right thereto immediately vested, and the county could maintain replevin against the lessee for the timber. Under this decision the lessee could not cut timber other than for proper plantation uses, and if he could not cut for sale, then manifestly he could not recover from another person for the cutting of such timber. The statute (section 2931, Code of 1906; Hemingway’s Code, section 5266) provides:
“Damages for Trespass. — If any person go or be upon any public land,and cut, fell, or otherwise injure any tree thereon, or commit any other trespass on such land, the damages for any such trespass shall not be assessed at less than the sum of two dollars . . . for each acre in every forty-acre subdivision of land upon which any trespass was committed by the defendant, besides the statutory damages prescribed for trespass committed as to any tree or timber thereon; and all such damages may be recovered in one and the 'same action, and the commissioner may institute suits for the recovery of any timber taken contrary to law; but this shall not apply to a person renting public land and having the license of the land commissioner to take trees or timber from contiguous woodland for fuel and the like.
See, also, section 2930, Code of 1906 (Hemingway’s Code, section 5265); section 4700, Code of 1906 (Hemingway’s Code, section 7510).
Under this section the authorized represenatives of the public could not compromise a trespass of the kind *464here without complying with the statute. It is manifest, if the true representative of the public could not compromise, that the lessee, as mere agent of the lessor, could not compromise and defeat the right of the land commissioner or other public authority to recover statutory damages prescribed under the statute on trespass. In Moss Point Lumber Co. v. Harrison County, 89 Miss. 448, 42 So. 290 and 873, this court held that a lease for ninety-nine years does not confer any rights in fee, and is governed by the law governing estates for years, and that, if any person being a tenant, commits waste on such sixteenth section by cutting timber for commercial purposes, the state could recover from the tenant; that the extent of the tenant’s right was to cut timber for the needs of his family and to clearing such land as a prudent owner would clear for agricultural purposes, leaving necessary timber for permanent use of the inheritance. There is nothing in the pleadings of the present case to show or intimate that the lessee expected even to clear the land for agricultural purposes, to say nothing of any actual clearing for that purpose. In this Moss Point Lumber Co. Case the court further held that a lessee of sixteenth section school land, in the absence of stipulations in the lease to the contrary, has leased the land only for agricultural purposes. In the case of Jefferson Davis County v. James Simrall Lumber Co., 94 Miss. 530, 49 So. 611, it was held that cutting timber for commercial purposes from sixteenth section school lands is waste, notwithstanding a claim that it was cut for agricultural purposes, and that the jury were to.be the judges of the good faith of the lessee in clearing sixteenth section school lands for cultivation. Caston v. Pine Lumber Co., 110 Miss. 165, 69 So. 668, is cited for a justification of the majority holding in the present case and the case of Lumber Co. v. Rowley, 71 So. 3, which case is now relied on to justify this decision. In the Caston Case it was said that the right of a lessee to use timber is limited, but that a conveyance of the lessee’s right was valid, and *465would give the buyer the same right that the lessee had, but it was expressly recognized in that case that the lessee was not the owner of the timber growing on the sixteenth section. See, also, State v. Fitzgerald, 76 Miss. 502, 24 So. 872, holding that the land commissioner could maintain replevin for cross-ties cut on sixteenth section land.
These authorities, as well as statutes making it a crime to cut and remove timber from sixteenth section land, established' conclusively, to my mind, the right of the owner of the fee to recover the value of the timber cut and taken from the premises. If the principles announced in the present decision are sound, then nonresident landowners and the public (not only including sixteenth section land, but all-other public lands) will have to take some means of beating the lessee to the court in case of trespass, or they will be defrauded out of rights that they have in the matter. Landlords hereafter should be careful to see that their lease contract reads so as to extend only to cleared land; otherwise they will find that when they lease a plantation as such that the tenant will have the right to permit persons to cut timber or to sell the timber and pocket the proceeds. The history of litigation in this state shows that, so far as sixteenth section land is concerned, the lessees have frequently been employees of timber speculators and sawmill companies, and that they have frequently sold the timber to such sawmill companies or timber buyers, and all (under this decision) that it would be necessary to do to square the deal and enable the parties to the wrongful transaction to divide the “swag” is for the buyer of the timber to go upon the land and cut it, and then enter into a compromise with the lessee and thus be relieved of all liability to the state or to the authorities representing the state, because, under this opinion, the timber cutter, no matter whether he is a willful trespasser or not, can compromise with the lessee (who is frequently a hireling) for a nominal sum, and bind the public forever thereby. It *466does not appear in the present ease how much timber had been cut by Lewis, nor what the reasonable value of it was, nor what the statutory damages would be, but an unnamed amount of timber has been taken and compromised by a check for sixty-five dollars. I have been unable to find any authority that holds that a tenant in his own fight can recover for property which does not in any sense belong to him, and the substance of the plea in this case is that all the timber to which the tenant had any right remained upon the land in question, and that the title to the timber cut and taken was vested in the public in trust for ;the school fund. Instead of the children of the township getting the benefit of this timber for the purposes of education, to which they were clearly entitled under the law, the lessee and his assignee reap the fruits thereof and secure the approval of the highest court of the state.
It would be interesting if time permitted to go into the history of the criminal neglect and waste of this princely patrimony, generously donated to the school children forever by the state of Georgia in ceding this territory to the United States. To begin with, parties charged with leasing the estates represented by these sixteenth section lands have leased them for long periods of time at a mere nominal sum, and the lessee securing this lease as a shadow of title or claim to protect him has entered into relations with timber grabbers and speculators calculated to make the judicious grieve and the righteous mourn, but have often been able to secure legal approval. Many of these sections are so situated as to be of but small or nominal value for agricultural purposes without large expenditures in draining and tiling, and are chiefly valuable for the timber; and the timber, through the manipulations of these vampires of infancy, these child robbers, has been taken for a mere nominal sum, diverted from its proper use, and the sections converted into a worthless waste fit only for the habitation of Peter Babbit, Molly Hare, and the Goat family.
*467I think the canse should he reversed and remanded to the lower court, with directions to have the board of supervisors or some other public authority brought into court to represent the rights of the public in this transaction.